Exhibit 10.2

 


AWARD AGREEMENT AND STOCK POWER

Under the

Louisiana-Pacific Corporation

1997 Incentive Stock Award Plan

 

RESTRICTED STOCK

 

Corporation:

 

Louisiana-Pacific Corporation

 

 

414 Union Street

 

 

Suite 2000

 

 

Nashville, Tennessee 37219

 

 

 

 

Participant:

 

 

 

 

 

 

 

 

 

 

 

Grant Date:

 

February 4, 2005

 

 

 

Award:

 

The Award of Restricted Stock granted pursuant to this Award Agreement

 

 

 

Restricted Stock:

 

      Shares of Corporation’s Common Stock subject to the Restrictions set forth
in this Award Agreement

 

 

 

Plan:

 

The Louisiana-Pacific Corporation 1997 Incentive Stock Award Plan, as amended

 

 

 

Restriction Period:

 

The three-year period ending on the third anniversary of the Grant Date, or at
such earlier date as specified in Appendix A to this Award Agreement.

 

AGREEMENT

 

Corporation and Participant agree as follows:

 

1.                                       Defined Terms.  Capitalized terms not
otherwise defined in this Award Agreement have the meanings given them in
Section 9 of Appendix A to this Award Agreement.

 

2.                                       Grant of Restricted Stock.  Subject to
the terms and conditions of the Plan and this Award Agreement, including
Appendix A, effective as of the Grant Date, Corporation grants to Participant an
Award for the number of shares of Restricted Stock specified above.

 

3.                                       Restrictions.  Participant acknowledges
that the Restricted Stock is subject to the Restrictions and all the terms and
conditions set forth in this Award Agreement.

 

 

--------------------------------------------------------------------------------


 

4.                                       Federal Tax Elections.  Participant
agrees to notify Corporation promptly if Participant makes an election under
Code Section 83(b) with respect to the Restricted Stock.

 

5.                                       Certificate.  Participant agrees that
the Certificate for the Restricted Stock, together with an executed counterpart
of this Award Agreement and Stock Power, will be held by Corporation until the
expiration of the Restricted Stock Period with respect to this Award.

 

STOCK POWER

 

Effective as of the Grant Date, Participant assigns and transfers to Corporation
the shares of Restricted Stock evidenced by the Certificate and appoints
                                              as attorney-in-fact to transfer
the stock on the books of Corporation, with full power of substitution. 
Although Participant is the owner of the Restricted Stock, Corporation will hold
the Certificate and this Stock Power during the Restriction Period described in
the Award Agreement.  Upon expiration of the Restriction Period, Corporation
will return this Stock Power to Participant, together with a new, unrestricted,
certificate for the Restricted Stock.

 

 

Corporation:

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

By

 

 

 

Its

 

 

Participant:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

To

Award Agreement and Stock Power for

Restricted Stock

 

This Award Agreement evidences the grant of an Award for shares of Restricted
Stock to Participant under the Plan.

 

Capitalized terms are defined in Section 9 of this Appendix A.

 

1.                                       Shares of Restricted Stock; Adjustment

 

In the event of a declaration of a stock dividend or a stock split (whether
effected as a dividend or otherwise) by Corporation where the record date for
such dividend or stock split is after the Grant Date, the number of shares of
Restricted Stock automatically will be adjusted proportionately to reflect the
effect of such dividend or stock split.  The number of shares of Restricted
Stock will not be adjusted to reflect cash dividends paid with respect to
Corporation’s common stock during the Service Period.

 

2.                                       Terms of Award

 

This Award is subject to all the provisions of the Plan and to the following
terms and conditions:

 

2.1                                 Restricted Stock.  Subject to the
Restrictions set forth in this Section, Corporation has granted the Restricted
Stock to Participant as of the Grant Date.

 

2.1.1                        Restrictions During Restriction Period.  During the
Restriction Period:

 

(a)                                  Nontransferable.  Participant may not sell,
assign, pledge, or otherwise transfer or encumber the Award or the Restricted
Stock subject to the Award.  Neither this Award nor the shares of Restricted
Stock is transferable other than by will or the laws of descent and
distribution.  No assignment or transfer of the Award or the Restricted Stock in
violation of the foregoing restriction, whether voluntary, involuntary or by
operation of law or otherwise, except by will or the laws of descent and
distribution, will vest in the assignee or transferee any interest or right
whatsoever, but immediately upon any attempt to assign or transfer the Award or
the Restricted Stock, the Award will terminate and be of no force or effect. 
Whenever the word “Participant” is used in any provision of this Award Agreement
under circumstances where the provision should logically be construed to apply
to the executor, administrator, or the person or persons to whom this Award or
the Restricted Stock may be transferred by will or by the laws of descent and
distribution, it will be deemed to include such person or persons.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Forfeiture.  In the event Participant ceases
to be an Employee of an Employer prior to the expiration of the Restriction
Period, Participant will immediately and automatically forfeit all shares of
Restricted Stock subject to the Award, the Restricted Stock will automatically
revert to Corporation, and Participant will cease to have any rights as a
stockholder with respect to such Restricted Stock.

 

2.1.2                        Rights During Restriction Period.  During the
Restriction Period, Participant will have (except as expressly provided in
Section 2.1.1) all the rights of a stockholder with respect to the Restricted
Stock, including without limitation the right to exercise all voting rights with
respect to the Restricted Stock and the right to receive cash dividends with
respect to the Restricted Stock.  Stock dividends issued with respect to
Restricted Stock will be treated as additional shares of Restricted Stock
covered by the Award and will be subject to the same Restrictions.

 

2.1.3                        Stock Certificates.  Certificates for shares of
Restricted Stock subject to this Award Agreement will be issued in Participant’s
name and held by Corporation, together with an executed counterpart of the Award
Agreement and Stock Power, until the Restrictions lapse at the expiration of the
Restriction Period or until the Restricted Stock is forfeited as provided in
Section 2.1.1(b). During the Restriction Period, each certificate for shares of
Restricted Stock will bear a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED AS RESTRICTED STOCK UNDER
THE LOUISIANA-PACIFIC CORPORATION 1997 INCENTIVE STOCK AWARD PLAN (THE “PLAN”)
AND ARE SUBJECT TO RESTRICTIONS ON THEIR TRANSFER, DISPOSITION, OR ENCUMBRANCE
SET FORTH IN THE PLAN.  A COPY OF THE PLAN MAY BE OBTAINED FROM
LOUISIANA-PACIFIC CORPORATION.

 

Certificates for shares of Restricted Stock may also bear any other restrictive
legends required by law or any other agreement.

 

2.2                                 Settlement of Award.

 

2.2.1                        General.  Upon the Vesting of shares of Restricted
Stock under this Award due to expiration of the Restriction Period, this Award
will be settled on a settlement date selected by the Committee as soon as
practicable after the end of the Restriction Period by the delivery to
Participant of a new stock certificate for the Vested shares of stock subject to
the Award issued in Participant’s name, without the legend described in
Section 2.1.3, together with the Restricted Stock Award Agreement and Stock
Power previously held by Corporation.

 

2.2.2                        Lapse of Restrictions.  Upon settlement of the
Award pursuant to Section 2.2.1, the stock subject to the Award will no longer
be subject to the Restrictions.

 

2

--------------------------------------------------------------------------------


 

2.3                                 Employment Requirement; Accelerated Vesting.

 

2.3.1                        General.  Except as otherwise expressly provided in
Sections 2.3.2 or 2.3.3, if Participant ceases to be an Employee for any reason
prior to the end of the Restriction Period, this Award will be canceled and
Participant will forfeit the Restricted Stock as provided in Section 2.1.1(b)
and this Award will be cancelled and Participant will not receive any other
payment with respect to this Award.

 

2.3.2                        Death or Disability.  In the event Participant dies
or terminates Employment by reason of Disability prior to the end of the
Restriction Period, the Award and the Restricted Stock will automatically become
100% Vested as of the date of death or termination by reason of Disability.

 

2.3.3                        Change in Control.  Upon the occurrence of a Change
in Control Date prior to the end of the Restriction Period, the Award and the
Restricted Stock will automatically become 100% Vested as of the Change in
Control Date

 

2.4                                 Reimbursement.  If or to the extent the
accelerated Vesting of the Award in connection with a Change in Control pursuant
to Section 2.3.3 results in an “excess parachute payment” within the meaning of
Section 280G of the Code, Corporation will reimburse Participant, on an
after-tax basis, for (i) any excise tax imposed by Section 4999(a) of the Code
that is directly attributable to such accelerated delivery, and (2) any income
taxes and excise taxes imposed on any reimbursement pursuant to this
Section 2.4.  For purposes of computing any after-tax reimbursement, Participant
will be deemed to pay federal, state, and local income taxes (for the state and
locality of Participant’s residence) at the highest effective combined marginal
rates (giving effect to the deductibility of state and local taxes) for the tax
year in which the reimbursement payment is made.  No reimbursement will be due
pursuant to this Section 2.4 if, or to the extent, Participant is entitled to
payment or reimbursement for the same amounts under any other agreement with
Corporation.

 

2.5                                 Other Documents. Participant will be
required to furnish Corporation such other documents or representations as
Corporation may require to assure compliance with applicable laws and
regulations as a condition of Corporation’s obligation to settle this Award.

 

2.6                                 Transferability.  The Restricted Stock is
subject to the restrictions on transferability set forth in Section 2.1.1(a). 
This Award is not transferable other than by will or the laws of descent and
distribution.  No assignment or transfer of the Award in violation of the
foregoing restriction, whether voluntary, involuntary or by operation of law or
otherwise, except by will or the laws of descent and distribution, will vest in
the assignee or transferee any interest or right whatsoever, but immediately
upon any attempt to assign or transfer the Award, the Award will terminate and
be of no force or effect.  Whenever the word “Participant” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to the executor, administrator, or the person or
persons to whom this Award may be

 

3

--------------------------------------------------------------------------------


 

transferred by will or by the laws of descent and distribution, it will be
deemed to include such person or persons.

 

3.                                       Rights as Stockholder

 

During the Restriction Period, Participant will have the rights of a stockholder
as provided in Section 2.1.2.

 

4.                                       Taxes; Tax Election

 

4.1                                 Withholding Taxes.

 

4.1.1                        General.  Participant acknowledges that Participant
is responsible for payment of all federal, state, and local withholding taxes
and Participant’s portion of all applicable payroll taxes imposed in connection
with (i) the grant of the Award and the Restricted Stock, (ii) the Vesting of
the Restricted Stock, (iii) an election by Participant under Code Section 83(b)
with respect to this Award, and/or (iv) payment by Corporation of dividends with
respect to the Restricted Stock during the Restriction Period (collectively, the
“Applicable Taxes”).  Corporation’s obligation to issue unrestricted stock in
settlement of the Award is expressly conditioned on Participant’s making
arrangements satisfactory to Corporation, in its sole and absolute discretion,
for the payment of all Applicable Taxes.

 

4.1.2                        Method of Payment.  Participant may pay to
Corporation (in cash or by check) an amount equal to the Applicable Taxes.  In
the event that Participant does not submit payment of the entire amount of
Applicable Taxes, Participant expressly authorizes Corporation, in its sole and
absolute discretion, (a) to withhold all or a portion of the remaining balance
of the Applicable Taxes from other amounts payable in cash (as compensation or
otherwise) by Corporation or any Employer to Participant, and/or (b) to withhold
a number of unrestricted shares (thus reducing the number of unrestricted shares
to be issued to Participant) having a fair market value (as of the date the
Award is settled) equal to the remaining balance of the Applicable Taxes.

 

4.2                                 Effect of Tax Election.  In the event
Participant makes a timely election under Code Section 83(b) with respect to
this Award, the Restricted Stock will be deemed (for income tax purposes) to be
transferred to Participant effective as of the Grant Date (and any obligation
for withholding tax liability imposed by subsequent changes in tax laws would be
due as of the Grant Date).  However, such an election will not affect the
Restrictions or terminate the Restriction Period for the Award.

 

5.                                       Conditions Precedent

 

Corporation will use its best efforts to obtain approval of the Plan and this
Award by any state or federal agency or authority that Corporation determines
has jurisdiction.  If Corporation determines that any required approval cannot
be obtained, this Award will terminate on notice to Participant to that effect. 
Without limiting the foregoing, Corporation will not be required to issue any
certificates for Restricted Stock,

 

4

--------------------------------------------------------------------------------


 

or any portion thereof, until Corporation has taken all action required to
comply with all applicable federal and state securities laws.

 

6.                                       Successorship

 

Subject to restrictions on transferability set forth in Sections 2.1.1(a) and
2.6, this Award Agreement will be binding upon and benefit the parties, their
successors and assigns.

 

7.                                       Notices

 

Any notices under this Award Agreement must be in writing and will be effective
when actually delivered personally or, if mailed, when deposited as registered
or certified mail directed to the address of Corporation’s records or to such
other address as a party may certify by notice to the other party.

 

8.                                       Arbitration

 

Any dispute or claim that arises out of or that relates to this Award Agreement
or to the interpretation, breach, or enforcement of this Award Agreement, shall
be resolved by mandatory arbitration in accordance with the then effective
arbitration rules of Arbitration Service of Portland, Inc., and any judgment
upon the award rendered pursuant to such arbitration may be entered in any court
having jurisdiction thereof.

 

9.                                       Defined Terms

 

When used in this Award Agreement, the following terms have the meaning
specified below:

 

Acquiring Person means any person or related person or related persons which
constitute a “group” for purposes of Section 13(d) and Rule 13d-5 under the
Securities Exchange Act of 1934 (the “Exchange Act”), as such Section and Rule
are in effect as of the Grant Date; provided, however, that the term Acquiring
Person shall not include (a) Corporation or any of its Subsidiaries, (b) any
employee benefit plan or related trust of Corporation or any of its
Subsidiaries, (c) any entity holding voting capital stock of Corporation for or
pursuant to the terms of any such employee benefit plan, or (d) any person or
group solely because such person or group has voting power with respect to
capital stock of Corporation arising from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to the Exchange
Act.

 

Change in Control of Corporation means:

 

(a)                                  The acquisition by any Acquiring Person of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of 20 percent or

 

5

--------------------------------------------------------------------------------


 

more of the combined voting power of the then outstanding Voting Securities;
provided, however, that for purposes of this paragraph (a) the following
acquisitions will not constitute a Change in Control:  (i) any acquisition
directly from Corporation, (ii) any acquisition by Corporation, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Corporation or any corporation controlled by Corporation, or (iv)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii), and (iii) of paragraph (c) of this definition of Change in
Control; or

 

(b)                                 During any period of 12 consecutive calendar
months, individuals who at the beginning of such period constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a director
during the period whose election, or nomination for election, by Corporation’s
stockholders was approved by a vote of at least a majority of the directors then
constituting the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(c)                                  Consummation of a reorganization, merger,
or consolidation or sale or other disposition of all or substantially all of the
assets of Corporation (a “Business Combination”) in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Voting Securities outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50 percent of, respectively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns
Corporation or all or substantially all of Corporation’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the Voting
Securities, (ii) no Person (excluding any employee benefit plan, or related
trust, of Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution

 

6

--------------------------------------------------------------------------------


 

of the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(d)                                 Approval by the stockholders of Corporation
of any plan or proposal for the liquidation or dissolution of Corporation.

 

Change in Control Date means the first date following the Grant Date on which a
Change in Control has occurred.

 

Disability means the condition of being permanently unable to perform
Participant’s duties for an Employer by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least 12
months.

 

Employee and Employment both refer to service by Participant as a full-time or
part-time employee of an Employer, and include periods of illness or other
leaves of absence authorized by an Employer.  A transfer of Participant’s
Employment from one Employer to another will not be treated as a termination of
Employment.

 

Employer means Corporation or a Subsidiary of Corporation.

 

Restricted Stock means the number of shares of Restricted Stock issuable to
Participant pursuant to this Award as specified on the cover sheet to this Award
Agreement.

 

Restriction Period means the period commencing on the Grant Date for the Award
and ending on the first to occur of:

 

(a)                                  The expiration of the period specified on
the cover page to this Award Agreement;

 

(b)                                 The termination of Participant’s employment
with an Employer by reason of:

 

(i)                                     Death; or

 

(ii)                                  Disability;

 

(c)                                  A Change in Control of Corporation.

 

Restrictions mean the provisions of Section 2.1 that govern the forfeiture of
the Award and the shares of Restricted Stock during the Restriction Period.

 

Termination Date means the date Participant ceases to be an Employee.

 

7

--------------------------------------------------------------------------------


 

Vest or Vesting means, with respect to this Award, the time when the
Participant’s Restricted Stock is no longer subject to forfeiture under
Section 2.1.1(b).

 

Voting Securities means Corporation’s issued and outstanding securities
ordinarily having the right to vote at elections of directors.

 

Capitalized terms not otherwise defined in this Award Agreement have the
meanings given them in the Plan.

 

8

--------------------------------------------------------------------------------

 